Citation Nr: 1814877	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-28 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  He died in March 2013, and the appellant is his surviving parent.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In May 2015, the Board remanded the claim to obtain a medical opinion from a VA examiner.  A July 2016 VA examiner's opinion was obtained, and is associated with the evidentiary record.  In January 2018, the Board determined the July 2016 medical opinion did not address all the relevant evidence of record, and sought a new advisory medical opinion from the Veteran's Health Administration (VHA).  A February 2018 VHA medical opinion has been associated with the evidentiary record.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in March 2013.  The immediate cause of death was cerebrovascular disease/event, due to or a consequence of essential hypertension, AIDS, and dementia.

2.  At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD).

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hypertension was aggravated by his service-connected PTSD, which in turn contributed to the cerebrovascular disease/event.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1310, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran's death certificate reflects that he died in March 2013.  The immediate cause of death was cerebrovascular disease/event, due to or a consequence of essential hypertension, AIDS, and dementia.

At the time of the Veteran's death, he was service connected for PTSD.

The appellant contends the Veteran's service-connected PTSD caused or contributed to the Veteran's hypertension and cerebrovascular disease/event, which caused his death.

In July 2016, a VA examiner reviewed the evidentiary record, and ultimately did not find a relationship between the Veteran's military service, to include his service-connected PTSD, and his cause of death.  

With respect to cerebrovascular disease, the VA examiner opined that the Veteran's PTSD and PTSD medication less likely than not caused or chronically worsened the Veteran's cerebrovascular disease.  The VA examiner explained that while the Veteran's PTSD medications may have caused drowsiness, dizziness, and headache in some individuals, there was no objective evidence that the Veteran experienced these symptoms attributable to his PTSD medication.  Further, the VA examiner stated he was unaware of any scientifically-based medical literature that would provide evidence that PTSD or PTSD medications would either predispose or aggravate cerebrovascular disease.  The VA examiner also noted that there was no supporting evidence in the medical records reviewed to support a link between the Veteran's PTSD and his cerebrovascular disease.

With respect to the Veteran's stroke, the VA examiner opined that the Veteran's PTSD less likely than not caused or contributed to the Veteran's stroke that caused his death.  The VA examiner's opinion was based upon the fact that he was unaware of any scientifically-based medical literature that would provide evidence that PTSD would either predispose or aggravate cerebrovascular disease or stroke.  The VA examiner also noted that there was no supporting evidence in the medical records reviewed to support a link between the Veteran's PTSD and his stroke.

With respect to hypertension, the VA examiner opined that the Veteran's PTSD and PTSD medications less likely than not caused or chronically worsened the Veteran's hypertension.  The VA examiner explained that essential hypertension is high blood pressure that does not have a known secondary cause.  The VA examiner was also unaware of any scientifically-based medical literature that would provide evidence that PTSD or the Veteran's PTSD medications would either predispose the development of or aggravate hypertension.  The VA examiner also noted that there was no supporting evidence in the medical records reviewed to support a link between the Veteran's PTSD, to include PTSD medication, and his hypertension.

In February 2018, VHA cardiologist Dr. R.Q.M. reviewed the evidentiary record, as well as multiple medical references.  Dr. R.Q.M. opined that it is at least as likely as not the Veteran's service-connected PTSD aggravated his hypertension beyond its natural course, and that his hypertension was at least as likely as not contributory to the development of the Veteran's cerebrovascular disease/stroke.  

Dr. R.Q.M. explained it is at least as likely as not the Veteran's PTSD aggravated his hypertension beyond its natural course because, based on multiple mental health evaluations summarized in the opinion, the Veteran had several episodes, and likely chronic episodes, of significant hyperarousal state that is known to be associated with a hypersympathetic state.  Dr. R.Q.M. noted there are studies showing an association between PTSD and hypertension, though there is still a lack of published evidence that the relationship between PTSD and hypertension is a causal relationship.  However, Dr. R.Q.M. stated that in the Veteran's specific case, mental health evaluations showed moderate to severe PTSD with manifestations of significant hyperarousal symptoms and signs whose physiologic consequences are likely a chronic hypersympathetic state that could aggravate existing essential hypertension beyond its natural course.

Dr. R.Q.M. further stated that although the exact cause of the Veteran's August 2009 left basal ganglia infarct is not known, hypertension is a major risk factor for lacunar infarcts, and hypertension is the single most important treatable risk factor for stroke, as reflected in medical literature.  Accordingly, Dr. R.Q.M. opined it is at least as likely as not the Veteran's hypertension was contributory to the development of his fatal cerebrovascular disease/stroke.

The Board affords significant weight of probative value to the February 2018 opinion from Dr. R.Q.M.  Dr. R.Q.M. considered the full evidence of record, to include the assertions of the appellant, the Veteran's specific medical history, and discussed the findings of medical literature regarding relationships between PTSD and hypertension, and between hypertension and cerebrovascular disease and events.  The Board affords lesser weight of probative value to the opinions of the July 2016 VA examiner because it does not appear the VA examiner considered medical research evidence submitted by the appellant suggesting a link between the Veteran's service-connected PTSD and the causes of the Veteran's death, and therefore was not based upon a review of all the relevant evidence of record.  

Accordingly, the Board finds the evidence for and the evidence against the appellant's claim is at least in relative equipoise, and so the Board affords the appellant the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected PTSD and his hypertension, a contributory cause of death, and a link between hypertension and the cerebrovascular disease/event, which was the primary cause of his death.  Accordingly, the Board finds that a grant of service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


